DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a hybrid clamp, classified in B25B5/02.
II. Claims 8-15, drawn to a clamping sawhorse, classified in B25H1/06.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires at least “a head; at least a first leg and at least a second leg extending downwardly from said head and supporting said head in a raised position and at least one bar mount”.  The subcombination has separate utility such as a sawhorse used for holding a table saw.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC B25B5/02 with a unique text search. Group II would not be searched as above and would further require a search in at least CPC B25H1/06 along with a unique text search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Scott Weide on 09/20/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
This action is in reply to the application filed on 10/21/2021.  Claims 8-15 are withdrawn. Claims 1-7 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitations are indefinite:
The limitation “a first clamp body having a mounting portion, said mounting portion having at least one slot for receiving said clamp bar; a second clamp body having a mounting portion, said mounting portion having at least one slot for receiving said clamp bar”, is indefinite because the term “mounting portion” is used and referred to multiple times throughout the claim and is unclear to which exact mounting portion is being referred to. For examination purpose the Office will interpret the limitations to read as “a first clamp body having a first mounting portion, said first mounting portion having at least one slot for receiving said clamp bar; a second clamp body having a second mounting portion, said second mounting portion having at least one slot for receiving said clamp bar” and “whereby said first and second clamp bodies may be connected to a support other than said clamp bar by location of said first or second mounting portions 
A)	The limitation “a first clamp body having a mounting portion, said mounting portion having at least one slot for receiving said clamp bar; a second clamp body having a mounting portion, said mounting portion having at least one slot for receiving said clamp bar”, is indefinite because the term “at least one slot” is used and referred to multiple times throughout the claim and is unclear to which exact “at least one slot” is being referred to. For examination purpose the Office will interpret the limitations to read as “a first clamp body having a first mounting portion, said first mounting portion having at least one first slot for receiving said clamp bar; a second clamp body having a second mounting portion, said second mounting portion having at least one second slot for receiving said clamp bar”.
	Claims 2-7 are rejected as being dependent on claim 1.
	Regarding claim 3, the term “generally” is indefinite because the term “generally” is a term of degree. For purposes of examination the Office will interpret the limitation to read as “substantially”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent No. 8,505,892) in view of Haimoff (US Patent No. 7,418,907), hereinafter referred to as Seidela and Haimoff, respectively.
	Regarding claim 1, Seidel discloses in figure 1, a hybrid clamp (10) comprising: 
	a clamp bar (18); 
	a first clamp body (14) having a first mounting portion (38 and 40), said first mounting portion (38 and 40) having at least one first slot (fig 3, 44 is between 38 and 40) for receiving said clamp bar (col 5, lines 29-30); 
	a second clamp body (16, where 16 is similar to 14) having a second mounting portion (38 and 40), said mounting portion (38 and 40) having at least one second slot (fig 3, 44 is between 38 and 40) for receiving said clamp bar (col 5, lines 29-30); 
	a first clamp member (fig 3, 64) connected to said first clamp body (fig 3, 64 is threaded into 68 which is integral with 14), said first clamp member (64) comprising at least one adjustable member (66 is a threaded rod that adjusts the position of 70); 
	a second clamp member (fig 1, showing a second clamp member 64) connected to said second clamp body (fig 3, showing 64 is threaded through 68 which is integral with 16), said second clamp member (64) comprising a stop (70); 
	whereby said first and second clamp bodies (14 and 16) may be movably located on said clamp bar (col 5, lines 25-27, 14 and 16 are slidable along 18) and said associated first and second clamp members (64 on each 14 and 16) may be used to clamp an element therebetween (col 6, lines 47-48, 64 on both 14 and 16 engages a workpiece 60), and whereby said first and second clamp bodies (14 and 16) may be connected to a support other than said clamp bar by location of said first or second mounting portions (14 and 16 are capable of being connected and stored on a table surface when not in use by laying the clamp apparatus on the side surfaces of 14 and 16).
	Seidel does not explicitly disclose whereby the first and second clamp bodies may be connected to a support by location of the side first or second mounting portions into a mating aperture in said support.
	Haimoff teaches a support other than a clamp bar (fig 1, 10 being a support) comprising a mating aperture (fig 1, open volume of space between 12 and 14 and the top surface of 14 allows for the mating of objects to the surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seidel with the teachings of Haimoff to incorporate a support other than a clamp bar comprising a mating aperture so that the first and second clamp bodies may be connected to the top surface inside the mating aperture because this allows a clamp/vise to be stored in at least one of the panels (col 2, lines 34-39, summarized).
	The recitation “whereby said first and second clamp bodies may be connected to a support other than said clamp bar by location of said first or second mounting portions into a mating aperture in said support" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II.
	Regarding claim 2, Seidel as modified further discloses the hybrid clamp in accordance with claim 1, wherein said clamp bar (18) is elongate (18 is elongate) and has a rectangular cross-section (18 has a rectangular cross-section).
	Regarding claim 4, Seidel as modified further discloses the hybrid clamp in accordance with claim 1 wherein said adjustable member (64) comprises a threaded rod (66).
	Regarding claim 5, Seidel as modified further discloses the hybrid clamp in accordance with claim 4, wherein said rod (66 of 14) has a foot at one end (70 of 14) and a handle at an opposing end (64 of 14 has a handle at the opposite end of 70 of 14).
	Regarding claim 6, Seidel as modified further discloses the hybrid clamp in accordance with claim 1, further comprising at least one adjustable stop (12) locatable on said clamp bar (12 is located on 18).
	Regarding claim 7, Seidel as modified further discloses the hybrid clamp in accordance with claim 6, wherein said adjustable stop (12) comprising a body (28) and a lock element movably mounted to said body (32), said lock element (32) defining a slot for accepting said clamp bar (col 4, lines 61-62. 32 is engaged with 18), said lock element movable between a first locked position and a second unlocked position (col 4, lines 60-65).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent No. 8,505,892) in view of Haimoff (US Patent No. 7,418,907), as applied to claim 1 above, and in further view of Halter (US Patent No. 4,498,662), hereinafter referred to as Seidela, Haimoff, and Halter, respectively.
	Regarding claim 3, Seidel as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein said mounting portion of said first clamp body is substantially cylindrical in shape and said mounting portion of said second clamp body is substantially cylindrical in shape.
	Halter teaches in figure 1, a hybrid clamp (10) comprising: 
	a clamp bar (26); 
	a first clamp body (36) having a mounting portion (36 mounts to 26), said mounting portion having at least one slot  for receiving said clamp bar (36 receives 26 inside and thus has a slot); 
	a second clamp body (32) having a mounting portion (32 mounts to 26), said mounting portion having at least one slot for receiving said clamp bar (32 receives 26 and thus has a slot);
	wherein said mounting portion of said first clamp body (36) is substantially cylindrical in shape (base of 36 that receives 26 is substantially cylindrical) and said mounting portion of said second clamp body (32) is substantially cylindrical in shape (base of 32 that receives 26 is substantially cylindrical).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Seidel with the teachings of Halter to incorporate the mounting portions to be cylindrical in shape because Per MPEP 2143(I)(A) the combination of old elements has been held to be obvious over the prior art. Where in the instant case, to include the cylindrical shape of the mounting portions as taught by Halter in the system of Seidel, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the cylindrical shape of the mounting portions as taught by Halter in the system of Seidel because the claimed invention is merely a combination of old elements, the elements being the shape of the mounting portions of Seidel and the cylindrical shape of the body of the mounting portion of Halter. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of the mounting portions of the bodies of Seidel will have a cylindrical outer shape and will not substantially change the function of each clamp. 
	Further, the applicant has not disclosed that the shape of the mounting portions solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0009] is not a critical shape since the use of the term “may be” implies that it also may not within that range. Moreover, it appears that Seidel would perform equally well with the present shape of the mounting portions. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the mounting portions of Seidel to have a cylindrical shape because the cylindrical shape of the mounting portions does not appear to provide any unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Groff Sr (US Patent No. 4,949,944) teaches a clamping apparatus comprising: a clamping bar, a first clamp body, and a second clamp body slidable along the clamp bar. Varzino et al (US Patent No. 6,957,808) teaches a clamping apparatus comprising: a clamping bar, a first clamp body, and a second clamp body slidable along the clamp bar. Cross (US Patent No. 11,110,559) teaches a clamping apparatus comprising: a clamp bar, a first clamp body, a second clamp body slidable along the clamp bar. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 21, 2022